Citation Nr: 1444490	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for neuritis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1980 and from June 2005 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's lumbar spine and associated neuritis of the left lower extremity, each rated 10 percent, effective September 30, 2006.  

The Veteran testified before the undersigned Acting Veterans Law Judge in an April 2014 video conference hearing; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claims for initial ratings in excess of 10 percent for his service-connected intervertebral disc syndrome of the lumbar spine and associated neuritis of the left lower extremity must be remanded for further development.  

At the April 2014 hearing, the Veteran testified that his lumbar spine disability and left lower extremity neuritis had worsened since the prior VA examination in December 2011.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disability and left lower extremity neuritis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, these issues must be remanded.  

On remand, any outstanding pertinent VA treatment records should either be made accessible electronically or physically, and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, VA treatment records related to the Veteran's lumbar spine and neuritis of the left lower extremity that are dated since January 2014.  

2. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected intervertebral disc syndrome with degenerative arthritis and left lower extremity neuritis.  The claims folder, to include all electronic files, must be made available to the examiner for review.  Any appropriate diagnostic testing should be conducted and noted in the report.  

The examiner must identify all orthopedic and neurologic pathology found to be present and determine the nature, extent, frequency and severity of any such impairment.  All findings must be set forth in the examination report.

All appropriate tests must be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of his pain-free motion. 

In addition, if possible, the examiner must state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss the nature, extent and severity of any neurologic symptoms found present and should expressly indicate whether it is at least as likely as not that such neurological impairment (e.g. right lower extremity radiculopathy, bowel or bladder impairment, or erectile dysfunction) is associated with the service-connected lumbar spine disability.  

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

3. Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



